MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                    Oct 25 2019, 9:08 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Karen A. Wyle                                            Dana Robert Kerr
Bloomington, Indiana                                     Kerr Law, P.C.
                                                         Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Samuel Otto Dean,                                        October 25, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-DC-985
        v.                                               Appeal from the Owen Circuit
                                                         Court
Denise Darlene Dean,                                     The Honorable Kelsey Hanlon,
Appellee-Respondent,                                     Judge
                                                         Trial Court Cause No.
                                                         60C02-1710-DC-122



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019             Page 1 of 18
                                 Case Summary and Issues
[1]   Following the entry of a decree of dissolution between Samuel Dean

      (“Husband”) and Denise Dean (“Wife”), in which the trial court ordered an

      unequal division of the marital estate, Husband appeals and raises two issues

      for our review which we restate as: (1) whether the trial court abused its

      discretion in its treatment of $122,736 in equity in the marital residence; and (2)

      whether the trial court abused its discretion in dividing the marital estate

      unequally, with Wife receiving 65% and Husband 35%. Concluding the trial

      court did not abuse its discretion in either respect, we affirm.



                              Facts and Procedural History
[2]   Following years of cohabitation, the parties were married on March 23, 2007,

      and share two children, N.D., born December 8, 2003, and C.D., born April 2,

      2007 (the “Children”). The parties separated in 2016 and their marriage was

      dissolved on April 2, 2019. The crux of the dispute between the parties in this

      case is the division of the marital estate following the dissolution.1 The facts

      pertinent to the resolution of this dispute are as follows.


[3]   Wife’s mother, Rita Henderson, owned a house located at 1274 Burke Shiloh

      Road in Spencer, Indiana, property that had been in Rita’s family “[a] long




      1
       Although this dissolution of marriage action involves children, the issues on appeal pertain only to the
      division of property. Accordingly, we have limited our recitation of the facts and procedural history to those
      pertaining only to the property.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019                   Page 2 of 18
      time.” Transcript of Evidence, Volume II at 137. Following the death of her

      husband in 2001 or 2002, Rita sold the property to her son, Wade Henderson,

      for the amount owed on the property. The property was worth more than the

      amount owed, and Wade considered the excess value a gift. In 2003, Husband

      and Wife purchased a home located at 1282 Burke Shiloh Road, immediately

      adjacent to the 1274 Burke Shiloh Road property.


[4]   Rita eventually moved back into the home where she resided with Wade until

      2011, when Wade moved out. Rita continued to live in the home and Wade

      agreed to sell the property back to Rita for the amount owed on the property,

      approximately $61,000. However, due to Rita’s limited income, she was unable

      to refinance the property solely in her name. Wife and Rita initially planned to

      add Wife to the deed; however, Husband’s debt to credit ratio was better than

      Wife’s. Therefore, Husband co-signed the loan and was added to the deed on

      December 30, 2011. At this time, the appraised value of the property was

      $155,000. Thirty days later, Rita and Husband signed a quitclaim deed adding

      Wife to the property. Rita lived in the house, during which time she paid the

      mortgage, taxes, insurance, and utilities for the property.


[5]   In 2014, Husband and Wife decided to invest in the property by remodeling it.

      The plans included building a portion of the home exclusively for Rita, giving

      her a bedroom, bathroom, and separate access to the kitchen and dining areas.

      Husband and Wife intended to live in the remodeled home until the Children

      were grown and then sell it. To pay for the renovations, Husband and Wife

      took out a home equity line of credit in their names, as well as Rita’s. Before

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 3 of 18
      any improvements were made, the property was appraised for a value of

      $192,000.


[6]   Husband created the design and plan for the renovations and performed a

      substantial amount of the remodeling, with the assistance of Wife and the

      Children. Contractors completed the rest of the remodeling. In May 2016, the

      parties moved into the renovated property and later that summer, sold their

      1282 Burke Shiloh Road property. The proceeds of the sale were applied to the

      debt incurred to remodel the 1274 Burke Shiloh Road property. Ultimately, the

      parties separated on November 7, 2016. Husband left the marital residence and

      Wife and the Children remained in the home. 2 The same day, Husband and

      Rita transferred title of the marital residence to Wife via quitclaim deed. As the

      sole title holder, Wife then refinanced the property.


[7]   On October 16, 2017, Husband filed his Verified Petition for Dissolution of

      Marriage, and the trial court held a final hearing on February 7, 2019.

      Following the hearing, the trial court issued its Decree of Dissolution and, with

      respect to division of property, found in pertinent part:


                 9.     Husband and Wife each have retirement accounts. Wife
                 had over $58,000.00 in retirement savings prior to the marriage.
                 Wife additionally had an American Funds account prior to the
                 marriage in the amount of $27,510.00. Over $85,000.00 worth of
                 Wife’s retirement savings were accumulated prior to the marriage




      2
          At some point, Rita began living in the home as well.


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 4 of 18
        and through her sole efforts. Husband has a 401(k) valued at
        approximately $78,431.00.


        10. Husband is approximately ten (10) years younger than
        Wife.


        11. Wife earns $991.00 per week and Husband earns
        $1,903.00 per week.


        12. Husband has significantly more time and earnings to
        prepare for retirement than Wife.


        13. The largest marital debt aside from mortgage debts is
        Husband’s student loan debt. [Husband] received his degree
        approximately ten (10) months prior to filing for divorce – in
        August of 2016 – and it is just and reasonable for [Husband] to be
        solely responsible for the debt.


        14. The Parties came to own the marital residence at 1274
        Burke Shiloh Road in Spencer, through a somewhat convoluted
        set of transactions with Wife’s Brother[,] Wade Henderson[,] and
        Wife’s Mother, Rita Henderson. . . .


        ***


        18. [Eventually, Wade] sold the property back to [Rita] for
        $85,000.00 less than the property’s appraised value and while the
        same may not have been an explicit gift, it was not an arm’s
        length transaction. . . .


        ***




Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 5 of 18
        21. The Parties completely remodeled the marital residence.
        Husband served as the project’s general contractor and did
        numerous projects himself. Some portion of the equity in the
        home is attributable to the costs saved/value-added by
        Husband’s personal participation in the construction project.


        22. The home’s stipulated valued is $325,000.00 and the
        stipulated mortgage balance is $156,470.00. The equity in the
        home is $168,530.00. Of this equity, at least $85,000.00 and
        possibly as much as $122,736.00 is directly attributable to the
        contributions by Wife’s family.


        ***


        24. On November 6, 2016, Husband executed a quitclaim
        deed as to the marital home and Wife became the sole deeded
        owner and refinanced the mortgage with the same being in her
        name only.


        25. Husband withdrew $16,365.00 from the parties’ joint
        accounts in anticipation of filing for dissolution of marriage and
        stated that the remaining funds in the joint accounts were Wife’s
        and this was “the only and final division of money from
        accounts.” Husband then used some portion of those monies for
        the down payment of his current residence[.] The equity in [his]
        home is included in [the] marital estate which adequately
        captures the sums removed from the accounts prior to the
        dissolution for purposes of final division.


Appealed Order at 2, 4. Based on these findings, the trial court concluded:


        26. The Court has considered all of the factors of Indiana
        Code 31-15-7-5. Wife has rebutted the presumption in favor of
        equal division of the marital estate.


Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 6 of 18
         27. The Court determines that a division of 35% to Husband
         and 65% to Wife is fair and equitable. The Court finds [the]
         distribution set forth in Attachment I and ordered below
         constitutes a just and reasonable division of marital assets and
         liabilities in accordance to Indiana Code 31-15-7-4 and -5.


         ***


         L.     Husband shall be solely responsible for any and all debts in
         his sole name, including his student loans.


         ***


         N.    To effectuate the 35% to Husband and 65% to Wife
         marital estate division, Wife shall pay the sum of $34,697.00 to
         [H]usband[.]


Id. at 4-5, 7. In Attachment I to the order, the trial court included $122,736 of

equity in the marital home as a gift to Wife, reducing the home’s net equity to

$45,794 to be included in the marital pot.3 $85,000 of Wife’s retirement and

securities were included in the marital pot, all of which “were accumulated

prior to the marriage and through her sole efforts[,]” and then assigned to Wife.

Id. at 2, ¶ 9. Husband’s $22,723 in student loan debt was included and




3
 This was calculated as follows: $325,000 value in the residence minus the $156,470 mortgage equals
$168,530 of total equity in the home. The trial court then subtracted the $122,736 of equity (gifted from
Wife’s family) from the total equity of $168,530, leaving $45,794 in net equity to be included in the marital
pot.



Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019                    Page 7 of 18
      subsequently assigned to him.4 Based on the trial court’s division, Wife owed

      Husband $34,697. Husband now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[8]   Where, as here, the trial court enters findings of fact and conclusions sua

      sponte, the specific findings control only with respect to the issues they cover,

      and we apply a general judgment standard to all issues on which there are no

      findings. Bock v. Bock, 116 N.E.3d 1124, 1126 (Ind. Ct. App. 2018). The

      findings or judgment will be set aside only if they are clearly erroneous,

      meaning that there are no facts or inferences drawn therefrom to support them.

      Id. at 1127.


                                    II. Division of Property
[9]   We apply a strict standard of review to a court’s distribution of property upon

      dissolution. Id. A trial court has broad discretion in ascertaining the value of

      property in a dissolution action and in dividing the marital estate, and we will

      reverse a trial court’s valuation or division only for an abuse of that discretion.

      Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996); Goodman v. Goodman, 94

      N.E.3d 733, 742 (Ind. Ct. App. 2018), trans. denied. “The party challenging the




      4
        Although Wife’s retirement was designated to her and Husband’s student loan debt was designated to him,
      the retirement and debt remained in the marital pot, unlike the real estate gift equity.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019               Page 8 of 18
       trial court’s division of marital property must overcome a strong presumption

       that the trial court considered and complied with the applicable statute, and that

       presumption is one of the strongest presumptions applicable to our

       consideration on appeal.” Goodman, 94 N.E.3d at 742. On review, we do not

       reweigh the evidence or assess the credibility of the witnesses. Id. Instead, we

       consider only the evidence most favorable to the trial court’s disposition of the

       marital property. Id.


[10]   The trial court must divide marital property in a “just and reasonable manner”

       in dissolution proceedings. Ind. Code § 31-15-7-4(b). The division of marital

       property is a two-step process. O’Connell v. O’Connell, 889 N.E.2d 1, 10 (Ind. Ct.

       App. 2008). The trial court first ascertains what property must be included in

       the marital estate and then divides the estate in a just and reasonable manner.

       Id. at 10-11. Indiana employs a “one-pot” theory in which all property acquired

       before or during the marriage is included in the marital estate. Goodman, 94

       N.E.3d at 742. This theory ensures that all marital assets are subject to the trial

       court’s power to divide and award. In re Marriage of Marek, 47 N.E.3d 1283,

       1288 (Ind. Ct. App. 2016), trans. denied. “While the trial court may ultimately

       determine that a particular asset should be awarded solely to one spouse, it

       must first include the asset in its consideration of the marital estate to be

       divided.” Goodman, 94 N.E.3d at 742. With respect to the first step:


               (a) [T]he court shall divide the property of the parties, whether:


                       (1) owned by either spouse before the marriage;


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 9 of 18
                       (2) acquired by either spouse in his or her own right:


                                (A) after the marriage; and


                                (B) before final separation of the parties; or


                       (3) acquired by their joint efforts.


       Ind. Code § 31-15-7-4. Marital property includes assets and liabilities. Capehart

       v. Capehart, 705 N.E.2d 533, 536 (Ind. Ct. App. 1999), trans. denied.


                                A. Equity in Marital Residence
[11]   Husband asserts that the trial court erred in its treatment of $122,736 of equity

       in the marital residence. He argues there is no evidence in the record to support

       the trial court’s valuation of the equity or the trial court’s determination that the

       equity was intended as a gift solely for Wife, contrary to its findings. Husband

       also maintains that the trial court erred in excluding the equity from the marital

       estate and, as a result, improperly reduced his share of the marital estate. He

       claims that had the trial court not set aside the equity, his share of the marital

       estate would have included an additional $42,957.60. We conclude the trial

       court did not err.


[12]   First, there is evidence in the record to support the trial court’s valuation of the

       equity. “A valuation submitted by one of the parties is competent evidence of

       the value of property in a dissolution action and may alone support the trial




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 10 of 18
       court’s determination in that regard.” Houchens v. Boschert, 758 N.E.2d 585, 590

       (Ind. Ct. App. 2001) (internal quotation omitted), trans. denied.


[13]   Here, Wife proposed the following equity valuation to the trial court:


               Appraisal of 05/23/14, time of gift:               $192,000


               Less mortgage approximation:                       -$61,000


               Gift to [Wife] from [Rita]:                        $131,000


       Respondent’s Exhibit B, Exhibit Index, Volume II at 33. The trial court found

       that Wade paid $8,264.04 on the mortgage and that amount should be

       “excluded from any equity attribution to a gift from Wife’s Mother/Family.”

       Appealed Order at 3, ¶ 19. Therefore, the net equity ($131,000) less Wade’s

       payments ($8,264.04) equals $122,735.96, rounded up to $122,736 – the net

       equity the trial court found had been gifted solely to Wife from her family.

       Although Husband may disagree with the valuation, there is evidence in the

       record to support the trial court’s valuation of the net equity.


[14]   Second, contrary to Husband’s assertions, there is also evidence to support the

       trial court’s finding that the equity was a gift intended solely for Wife. The

       record reveals that Rita owned the residence and, following her husband’s

       death, sold the residence to Wade for the amount owed on the property. At the

       time of the transfer, Wade was aware the value of the property was worth more

       than the mortgage and the two did not discuss whether Wade needed to

       compensate Rita for the excess value. When asked whether he considered the

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 11 of 18
equity a gift from his mother, Wade testified, “Yeah basically yeah, I took over

the house and bought it from her so she could get out from underneath it.” Tr.,

Vol. II at 139. Eventually, Rita moved back in with Wade until the two

decided to transfer the residence back to Rita and Wade moved out. However,

Rita’s limited income prevented her from refinancing the mortgage in her name

alone. Wife initially agreed to co-sign for Rita, but Husband co-signed instead

as his credit was better than Wife’s. In 2011, Rita and Husband purchased the

property from Wade for the amount owed and Wife was subsequently added to

the deed. Rita continued to live in the home and while she lived in the

residence, she was responsible for the mortgage, taxes, insurance, and utilities.

At some point, the parties decided to invest in the property by renovating it. In

2014, Rita moved out of the residence so Husband and Wife could begin the

renovations. At the time, the appraised value of the residence was $192,000

with a $61,000 mortgage. When asked whether Husband and Wife were to

compensate her for the difference, Rita stated, “No, I mean it wasn’t supposed

to be . . . I was supposed to have my own room [in the residence] until I die I

guess and you know but it didn’t work out very well.” Id. at 199. Rita further

testified she “didn’t know that [Husband and Wife] were gonna sell the house

or anything, it was supposed to be kept in the family.” Id. at 200. Specifically,

she stated that she “wanted [the property] to go to [Wife].” Id. At the fact-

finding hearing, Wife testified that her mother’s “intention was that we would

always live there, I mean her thing was that, it was a place for me and the

[Children] to live and stay.” Id. at 149. She also stated that Rita did not want

her to pay back the equity.
Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 12 of 18
[15]   The evidence supports the trial court’s finding that the equity was intended

       solely for Wife. Rita intended to live in the residence until her death and clearly

       wanted the residence to remain in the family and specifically, with Wife. The

       trial court heard the testimony of the witnesses, assessed their credibility, and

       ultimately found that Rita intended the equity to be a gift solely to Wife. We

       will not reweigh the evidence or judge the credibility of the witnesses.

       Goodman, 94 N.E.3d at 742. There is evidence to support the trial court’s

       finding.


[16]   Finally, Husband argues the trial court erroneously excluded the equity in

       dividing the marital estate. There is no question that the equity constitutes a

       marital asset to be considered in the marital estate. However, because the trial

       court found that the equity was a gift intended solely for Wife, the trial court

       was within its discretion to exclude the amount from division and set it aside

       solely for Wife. See Ind. Code. § 31-15-7-5(2)(B) (a gift to one spouse is one

       factor the trial court may consider in deviating from the presumption of an

       equal division of the marital estate).


[17]   Based on our review of the record, there is evidence to support the trial court’s

       findings – that the $122,736 of equity was a gift from Wife’s family intended

       solely for Wife and the trial court exercised its discretion in excluding it from

       the property division. Having concluded the trial court did not err in its

       treatment of the equity, we now evaluate the propriety of the trial court’s

       unequal division of the marital estate.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 13 of 18
                       B. Unequal Distribution of Marital Estate
[18]   Husband argues the trial court abused its discretion in dividing the marital

       estate unequally. Specifically, he takes issue with the trial court’s alleged failure

       to attribute more weight to the “sweat equity” he put into the marital residence

       in dividing the marital estate. Brief of Appellant at 24. Husband further argues

       that the trial court erred in relying on his student loan debt to support unequal

       division of the marital estate. We conclude the trial court did not err.


[19]   In determining how to divide the marital estate, the trial court begins with the

       presumption that an equal division is just and reasonable. Ind. Code § 31-15-7-

       5. However, this presumption may be rebutted by a party who presents

       evidence that an equal division would not be just and reasonable. Id. As this

       court has explained,


               [t]he term ‘just’ invokes a concept of fairness and of not doing
               wrong to either party; however, ‘just and reasonable’ does not
               necessarily mean equal or relatively equal. Because a substantial
               contribution by one spouse under one subparagraph may be
               offset by the contribution by the other spouse under another
               subparagraph, the trial court must look to the total circumstances
               when determining what is just and reasonable and have a
               rational basis for its action to avoid error.


       Swinney v. Swinney, 419 N.E.2d 996, 998 (Ind. Ct. App. 1981) (internal citations

       omitted), trans. denied. A trial court may consider the following factors in

       determining whether to deviate from the presumption:




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 14 of 18
               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.


               (2) The extent to which the property was acquired by each
               spouse:


                       (A) before the marriage; or


                       (B) through inheritance or gift.


               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective . . . .


               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.


               (5) The earnings or earning ability of the parties as related to:


                       (A) a final division of property; and


                       (B) a final determination of the property rights of the
                       parties.


       Ind. Code § 31-15-7-5.


[20]   Here, the trial court considered these factors and found: (1) Wife accumulated

       over $85,000 in retirement and securities before the marriage through her sole

       efforts; (2) Husband is ten years younger than Wife; (3) Husband’s income is

       nearly twice as much as Wife’s; (4) Husband has more time and earnings to

       prepare for retirement than Wife; (5) Husband received his degree ten months
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 15 of 18
       before filing for divorce; and (6) $85,000 to $122,736 of equity in the marital

       residence was directly attributable to Wife’s family and a gift intended solely for

       Wife. The trial court properly considered the parties’ incomes, age, and

       property acquired prior to and during the marriage, and ultimately concluded

       that Wife rebutted the presumption in favor of equal division of the marital

       estate.


[21]   Husband challenges the trial court’s limited findings pertaining to his “sweat

       equity” in the marital residence, namely that his designs, labor, and extensive

       work significantly increased the value of the property. Accordingly, the trial

       court found that Husband “served as the project’s general contractor and did

       numerous projects himself. [Therefore, s]ome portion of the equity in the home

       is attributable to the costs saved/value-added by [his] personal participation in

       the construction project.” Appealed Order at 4, ¶ 21. Husband argues that the

       trial court’s “findings do not permit a reasonable inference that [it] considered

       Husband’s transformation of the largest marital asset in awarding Wife most of

       the marital estate, despite the court’s ‘passing reference’ to Husband’s

       contribution.” Br. of Appellant at 25. Husband’s argument on this issue is

       merely a request for this court to reweigh the evidence of his sweat equity even

       more favorably, which we cannot do. See Goodman, 94 N.E.3d at 742.


[22]   Husband also argues that the trial court erred in allocating his student loan debt

       entirely to him on the basis that “he now ha[s] the degree” and that the trial

       court improperly relied on this debt in support of an unequal division of the

       marital estate. Br. of Appellant at 25. The trial court specifically found that the

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 16 of 18
       “largest marital debt aside from mortgage debts is Husband’s student loan debt”

       for a degree he received ten months prior to filing for divorce, and determined it

       was “just and reasonable for [Husband] to be solely responsible for the debt.”

       Appealed Order at 2, ¶ 13. However, in Attachment I, the trial court properly

       included the debt in the marital estate and then assigned it to Husband. By

       including it in the marital pot, and pursuant to its unequal division of the

       marital estate, Husband is now only responsible for 35% of this debt and Wife

       incurs 65% of Husband’s student loan debt despite the trial court’s finding to the

       contrary – that Husband shall be solely responsible for his debt. By the same

       token, as a result of this division, Husband also gains 35% of Wife’s retirement

       and securities accumulated before the marriage and solely through her efforts.


[23]   Although Husband’s degree is not a marital asset subject to division, the trial

       court is entitled to consider Husband’s increased earning capacity as a result of

       his degree in deviating from an equal division of the marital estate. See Ind.

       Code § 31-15-7-5(5). “[A] degree is not an asset[,]” Nornes v. Nornes, 884

       N.E.2d 886, 889 (Ind. Ct. App. 2008), but “[t]his is not to say that a trial court

       may not give due consideration to the effect that the degree may have in

       determining the earnings ability of the party holding the degree[,]” id. at 889 n.

       2. This is exactly what the trial court did in this case: it determined that

       Husband earns nearly twice as much as Wife, is ten years younger than Wife,

       and therefore, he has more time to earn and save.


[24]   The trial court carefully balanced the statutory factors and concluded that the

       substantial disparity between the parties’ incomes, capacity to earn, and

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 17 of 18
       potential future earnings served as the basis for allocating the student loan debt

       solely to Husband. Furthermore, in addition to these factors, the trial court

       found that Wife had accumulated a significant portion of her retirement and

       securities prior to the marriage through her sole efforts. In sum, under the

       totality of the circumstances, we conclude the trial court’s deviation from the

       presumption of an equal division of the marital estate was just and reasonable.

       Accordingly, the trial court did not abuse its discretion.



                                               Conclusion
[25]   For the reasons set forth above, we conclude the trial court did not abuse its

       discretion in its treatment of the marital residence’s equity or in dividing the

       marital estate unequally. Accordingly, the judgment of the trial court is

       affirmed.


[26]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-985 | October 25, 2019   Page 18 of 18